DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Drawings
The amended drawings were received on 02/24/2022.  These drawings are acceptable.
Specification
The amended specification was received on 02/24/2022.  The amended specification is acceptable. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 has been considered by the examiner. It is noted that entries 1-16 under "Non-Patent Literature" have been reviewed with respect the cited applications as filed. With respect to the reference to "All Office Actions," from entries 1-8, it is noted there are no Office Actions of record associated entries 1-8 at the time of this review.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1 the closest prior art of Brik (US 9402461) teaches an oral care implement comprising a head with elongated mounting surface, a distal end opposite to the proximal end, the head comprising two outer rows of tufts and an arc shaped toe arranged at the distal end composed of filaments (See Fig. 1); the closest prior art of Jungnickel (US 20140359957) teaches an oral care implement comprising a head with elongated mounting surface, a distal end opposite to the proximal end, the head comprising at least one tuft and an arc shaped toe arranged at the distal end composed of filaments (See Fig. 16). Specifically, the prior art considered alone or in combination, neither anticipates or render obvious the head for an 0 to about 650 with respect to the longitudinal axis of the head, so that the tufts of the outer rows and the arc-shaped toe define an outer arc-shaped envelope” together in combination with the rest of the limitations of the independent claim 1. Thus, one would only arrive at the claimed invention (see specific claim language of independent Claim 1) by using improper hindsight reasoning using knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Claims 2-21 are allowable based on their dependency to allowable claim 1.  Therefore, Claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723       

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723